Citation Nr: 1140855	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Achilles tendonitis.

2.  Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel





INTRODUCTION

The Veteran had active service from May 1988 to September 1988 and from March 1991 to April 1992.  She also had Reserve service beginning in 1987 and ending in 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for Achilles tendonitis and rheumatoid arthritis.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the outset, the Board notes that the competent medical evidence of record demonstrates that Achilles tendonitis and rheumatoid arthritis have been diagnosed.  With regard to the claim of entitlement to service connection for Achilles tendonitis, the Veteran complained of foot pain while in service as early as her enlistment in 1987.  She reported bilateral foot pain again in 1988 and in 1991 she complained of problems with the arches on the bottom of her feet.  She was seen for bilateral foot pain again in August 1991.  In 2000 the Veteran reported problems with her feet which began in basic training and stated that the pain extended to her left ankle.  August 2005 medical records show palpable soft tissue lesions at the Achilles region.  

The RO attempted to afford the Veteran a VA examination for her feet in 2007.  However, the Veteran failed to appear for the examination.  The Board wishes to afford the Veteran a second opportunity to establish a basis to grant service connection for Achilles tendonitis.  The records reflect that the Veteran currently has a different address from the address where the notification was sent in September 2007.  Therefore, the Veteran should be afforded a VA examination to determine whether her in-service complaints regarding her bilateral feet and ankles are related to her Achilles tendonitis.  

With regard to the Veteran's claim of service connection for rheumatoid arthritis, the evidence shows that the rheumatoid arthritis was first diagnosed in January 2005.   While the records show that the Veteran had a long history of Reserve service culminating in 2006, there is no evidence to determine when the Veteran's active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) occurred.  This is of import because a Veteran can only receive service connection for a disease if it was incurred during ACDUTRA.  Therefore, the RO is asked to verify all periods of service, to include all periods of ACDUTRA and INACDUTRA.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. The RO is instructed to contact all appropriate sources in order to verify the specific dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.  The service records contained in the file providing points are not helpful in this regard.  All verified periods of service and all responses received must be documented and associated with the claims file.

2.  The RO/AMC should afford the Veteran an examination regarding the claimed service connection for Achilles tendonitis.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should indicate whether the Veteran's Achilles tendonitis is at least as likely as not attributable to service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  

3.  The RO/AMC should afford the Veteran an examination regarding the claimed service connection for rheumatoid arthritis.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should indicate whether the Veteran's rheumatoid arthritis is at least as likely as not attributable to a period of ACDUTRA service or is aggravated by ACDUTRA service.  The examiner must explain the rationale for all opinions given.  

4.  The Veteran is notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the Veteran's claims for service connection for Achilles tendonitis and rheumatoid arthritis must be adjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


